Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” in the Prospectus, “Portfolio Holdings Disclosure Policies and Procedures” and “Independent Registered Public Accounting Firm” in the Statement of Additional Information and to the incorporation by reference of our report dated May 24, 2010, in the Registration Statement (Form N-1A) of Buffalo Funds (comprised of Buffalo Balanced Fund, Buffalo High Yield Fund, Buffalo International Fund, Buffalo China Fund, Buffalo Large Cap Fund, Buffalo Micro Cap Fund, Buffalo Mid Cap Fund, Buffalo Science & Technology Fund, Buffalo Small Cap Fund and Buffalo Growth Fund) filed with the Securities and Exchange Commission in this Post-Effective Amendment No. 27 under the Securities Act of 1933 (Registration No. 333-56018) and Amendment No. 28 under the Investment Company Act of 1940 (Registration No. 811-10303). /s/ Ernst & Young LLP Kansas City, Missouri July 27, 2010
